Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In the response filed 22 July 2022, applicant argued that independent Claim 19 requires that component (a), at least one first polyalkylene glycol A (PAG A), have a hydroxyl number greater than 50 mg KOH/g.  The applied prior art reference to Kaneko (US 2017/0335232) discloses that the low viscosity base oil component has a hydroxyl value of 10 mgKOH/g or less [0025].  Although Kaneko teaches that the low viscosity polyoxyalkylene glycol compound may have just one of its hydroxyl ends capped by an alkyl group (the other end group is an -OH group), a hydroxyl number of greater than 50 mgKOH/g is not taught in Kaneko.  Applicant argument that Kaneko prefers that the low viscosity component have a hydroxyl value of 5 mg KOH/g or less, in order to achieve acceptable volume resistivity [027], is deemed to be persuasive.       
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    
EMcAvoy
August 29, 2022